    Case 20-42492        Doc 220       Filed 04/06/21 Entered 04/06/21 09:17:51                  Desc Main
                                        Document     Page 1 of 5


    Marcus A. Helt (TX 24052187)
    Thomas C. Scannell (TX 24070559)
    Stephen A. Jones (TX 24101270)
    FOLEY & LARDNER LLP
    2021 McKinney Avenue, Suite 1600
    Dallas, Texas 75201
    Telephone: (214) 999-3000
    Facsimile: (214) 999-4667
    mhelt@foley.com
    tscannell@foley.com
    sajones@foley.com

    COUNSEL FOR THE DEBTORS
    AND DEBTORS-IN-POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

      In re:                                               §    Chapter 11
                                                           §
      SPHERATURE INVESTMENTS LLC,                          §    Case No.: 20-42492
      et al.                                               §
                                                           §
                      Debtors.1                            §    Jointly Administered

          AGENDA FOR MATERS SCHEDULED FOR HEARING ON APRIL 6, 2021

      1.     Pleading: Motion for Order Extending the Exclusive Periods During Which Only
Debtors May File and Confirm a Plan (the “Exclusivity Motion”) [Docket No. 158]

                   Moving Party: Debtors

                   Responses/Objections Received:
                      a. N/A

                   Related Document(s):
                      a. Notice of Hearing filed by Spherature Investments LLC [Docket No. 159]
                      b. Certificate of No Objection to the Exclusivity Motion [Docket No. 208]

                   Status: Uncontested. The Debtors will request that the Court enter the proposed
                   order as filed and submitted.




1
  The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures Services,
LLC EIN#2220.
AGENDA FOR MATERS SCHEDULED FOR HEARING ON APRIL 6, 2021

4845-3801-3924.2
 Case 20-42492           Doc 220     Filed 04/06/21 Entered 04/06/21 09:17:51            Desc Main
                                      Document     Page 2 of 5



        2.     Pleading: Motion for Entry of an Order (I) Authorizing and Approving: (A) Bid
Procedures; (B) Stalking Horse Bidder and Bid Protections; and (C) Form and Manner of Notices;
(II) Scheduling an Auction and Sale Hearing; (III) Approving the Sale of Substantially All of the
Debtors Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests; (IV)
Authorizing the Assumption and Assignment Of Executory Contracts and Unexpired Leases; and
(V) Granting Related Relief (the “Bid Procedures Motion”) [Docket No. 92]

                   Moving Party: Debtors

                   Responses/Objections Received:
                      a. Limited Objection of Seacret Direct, LLC to Motion for Entry of an Order
                         (I) Authorizing and Approving: (A) Bid Procedures; (B) Stalking Horse
                         Bidder and Bid Protections; and (C) Form and Manner of Notices; (II)
                         Scheduling an Auction and Sale Hearing; (III) Approving the Sale of
                         Substantially All the Assets of the Debtors, Free and Clear of All Liens,
                         Claims, Encumbrances and Interests; (IV) Authorizing the Assumption and
                         Assignment of Executory Contracts and Unexpired Leases; and (V)
                         Granting Related Relief [Docket No. 142]
                      b. Objection of Melody Yiru and Those Similarly Situated to Debtors’ Motion
                         for Entry of an Order (I) Authorizing and Approving: (A) Bid Procedures;
                         (B) Stalking Horse Bidder and Bid Protections; and (C) Form and Manner
                         of Notices; (II) Scheduling an Auction and Sale Hearing; (III) Approving
                         the Sale of Substantially All the Assets of the Debtors, Free and Clear of All
                         Liens, Claims, Encumbrances and Interests; (IV) Authorizing the
                         Assumption and Assignment of Executory Contracts and Unexpired Leases;
                         and (V) Granting Related Relief [Docket No. 166]
                      c. Joinder of Janie Braun, Braun Marketing Company, Matt Morris, Rhonda
                         Morris, Dr. Troy Brown, Kathy Brown, Kari Schneider, Lisha Schneider,
                         Byron Schrag, and Martin Ruof to Seacret Direct, LLC’s Limited Objection
                         to Motion for Entry of an Order (I) Authorizing and Approving: (A) Bid
                         Procedures; (B) Stalking Horse Bidder and Bid Protections; and (C) Form
                         and Manner of Notices; (II) Scheduling an Auction and Sale Hearing; (III)
                         Approving the Sale of Substantially All the Assets of the Debtors, Free and
                         Clear of All Liens, Claims, Encumbrances and Interests; (IV) Authorizing
                         the Assumption and Assignment of Executory Contracts and Unexpired
                         Leases; and (V) Granting Related Relief [Docket No. 169]
                      d. Montgomery Capital Advisers, LLC’s Objection to Debtors’ Motion for
                         Entry of an Order (I) Authorizing and Approving: (A) Bid Procedures; (B)
                         Stalking Horse Bidder and Bid Protections; and (C) Form and Manner of
                         Notices; (II) Scheduling an Auction and Sale Hearing; (III) Approving the
                         Sale of Substantially All the Assets of the Debtors, Free and Clear of All
                         Liens, Claims, Encumbrances and Interests; (IV) Authorizing the
                         Assumption and Assignment of Executory Contracts and Unexpired Leases;
                         and (V) Granting Related Relief [Docket No. 217]



AGENDA FOR MATERS SCHEDULED FOR HEARING ON APRIL 6, 2021                                       PAGE 2

4845-3801-3924.2
 Case 20-42492           Doc 220     Filed 04/06/21 Entered 04/06/21 09:17:51           Desc Main
                                      Document     Page 3 of 5



                   Related Documents:
                      a. Amended Notice of Hearing filed by Spherature Investments LLC [Docket
                          No. 147]
                      b. Agreed Motion to Continue March 16, 2021 Hearing [Docket No. 171]
                      c. Exhibit and/or Witness List filed by Seacret Direct, LLC [Docket No. 172]
                      d. Order Granting Motion to Continue March 16, 2021 Hearing [Docket No.
                          174]
                      e. Amended Notice of Hearing filed by Spherature Investments LLC [Docket
                          No. 175]
                      f. Exhibit and/or Witness List filed by Montgomery Capital Advisers, LLC
                          [Docket No. 191]
                      g. Exhibit and/or Witness List filed by Seacret Direct, LLC [Docket No. 192]
                      h. Exhibit and/or Witness List filed by Official Committee of Unsecured
                          Creditors [Docket No. 193]
                      i. Exhibit and/or Witness List filed by Spherature Investments LLC [Docket
                          No. 195]
                      j. Agreed Motion to Continue March 25, 2021 Hearing [Docket No. 197]
                      k. Order Granting Motion to Continue March 25, 2021 Hearing [Docket No.
                          202]
                      l. Amended Notice of Hearing filed by Spherature Investments LLC [Docket
                          No. 203]
                      m. Exhibit and/or Witness List filed by Official Committee of Unsecured
                          Creditors [Docket No. 210]
                      n. Exhibit and/or Witness List filed by Montgomery Capital Advisers, LLC
                          [Docket No. 211]
                      o. Exhibit and/or Witness List filed by Seacret Direct, LLC [Docket No. 212]
                      p. Exhibit and/or Witness List filed by Spherature Investments LLC [Docket
                          No. 213]
                      q. Amended Exhibit and/or Witness List filed by Spherature Investments LLC
                          [Docket No. 215]
                      r. Amended Exhibit and/or Witness List filed by Official Committee of
                          Unsecured Creditors [Docket No. 219]

                   Status: Today will be a status conference on this matter. The Debtors will ask the
                   Court to continue this matter to April 16, 2021, or such other later date that is
                   convenient for the Court, because the Debtors continue to negotiate the terms of an
                   asset purchase agreement with the stalking-horse bidder.

       3.      Pleading: Emergency Motion for Interim and Final Orders Granting Use of Cash
Collateral and Scheduling Final Hearing (the “Cash Collateral Motion”) [Docket No. 18]

                   Moving Party: Debtors




AGENDA FOR MATERS SCHEDULED FOR HEARING ON APRIL 6, 2021                                      PAGE 3

4845-3801-3924.2
 Case 20-42492          Doc 220     Filed 04/06/21 Entered 04/06/21 09:17:51       Desc Main
                                     Document     Page 4 of 5



                   Responses/Objections Received:
                      a. Montgomery Capital Advisers, LLC’s Objection to Debtors’ Emergency
                         Motion for Interim and Final Orders Granting Use of Cash Collateral and
                         Scheduling Final Hearing [Docket No. 216]
                      b. Montgomery Capital Advisers, LLC’s Amended Objection to Debtors’
                         Emergency Motion for Interim and Final Orders Granting Use of Cash
                         Collateral and Scheduling Final Hearing [Docket No. 218]

                   Related Document(s):
                      a. First Interim Order Authorizing Debtors’ Use of Cash Collateral and
                          Granting Adequate Protection and Related Relief [Docket No. 55]
                      b. Second Interim Order Authorizing Debtors’ Use of Cash Collateral and
                          Granting Adequate Protection and Related Relief [Docket No. 97]
                      c. Third Interim Order Authorizing Debtors’ Use of Cash Collateral and
                          Granting Adequate Protection and Related Relief [Docket No. 136]
                      d. Amended Notice of Hearing filed by Spherature Investments LLC [Docket
                          No. 147]
                      e. Agreed Motion to Continue March 16, 2021 Hearing [Docket No. 171]
                      f. Order Granting Motion to Continue March 16, 2021 Hearing [Docket No.
                          174]
                      g. Amended Notice of Hearing filed by Spherature Investments LLC [Docket
                          No. 175]
                      h. Exhibit and/or Witness List filed by Montgomery Capital Advisers, LLC
                          [Docket No. 191]
                      i. Exhibit and/or Witness List filed by Official Committee of Unsecured
                          Creditors [Docket No. 193]
                      j. Exhibit and/or Witness List filed by Spherature Investments LLC [Docket
                          No. 195]
                      k. Agreed Motion to Continue March 25, 2021 Hearing [Docket No. 197]
                      l. Order Granting Motion to Continue March 25, 2021 Hearing [Docket No.
                          202]
                      m. Amended Notice of Hearing filed by Spherature Investments LLC [Docket
                          No. 203]
                      n. Exhibit and/or Witness List filed by Official Committee of Unsecured
                          Creditors [Docket No. 210]
                      o. Exhibit and/or Witness List filed by Montgomery Capital Advisers, LLC
                          [Docket No. 211]
                      p. Exhibit and/or Witness List filed by Spherature Investments LLC [Docket
                          No. 213]
                      q. Amended Exhibit and/or Witness List filed by Spherature Investments LLC
                          [Docket No. 215]
                      r. Amended Exhibit and/or Witness List filed by Official Committee of
                          Unsecured Creditors [Docket No. 219]




AGENDA FOR MATERS SCHEDULED FOR HEARING ON APRIL 6, 2021                                 PAGE 4

4845-3801-3924.2
 Case 20-42492           Doc 220      Filed 04/06/21 Entered 04/06/21 09:17:51             Desc Main
                                       Document     Page 5 of 5



                   Status: The Debtors, the Official Committee of Unsecured Creditors, and
                   Montgomery Capital Advisors (“MCA”) have agreed to the entry of another
                   (fourth) interim order. The order will be substantially the same as the third interim
                   order save and except that it will allow—subject to a full reservation of rights, claw
                   back, disgorgement, and objection—payment of MCA’s reasonable attorney fees
                   as further adequate protection. The parties will ask the Court to set the next cash-
                   collateral hearing for April 16, 2021, or such other later date that is convenient for
                   the Court.

DATED: April 6, 2021                              Respectfully submitted:

                                                  /s/ Marcus A. Helt
                                                  Marcus A. Helt (TX 24052187)
                                                  Thomas C. Scannell (TX 24070559)
                                                  Stephen A. Jones (TX 24101270)
                                                  FOLEY & LARDNER LLP
                                                  2021 McKinney Avenue, Suite 1600
                                                  Dallas, Texas 75201
                                                  Telephone: (214) 999-3000
                                                  Facsimile: (214) 999-4667
                                                  mhelt@foley.com
                                                  tscannell@foley.com
                                                  sajones@foley.com

                                                  COUNSEL FOR THE DEBTORS
                                                  AND DEBTORS-IN-POSSESSION

                                    CERTIFICATE OF SERVICE

       I hereby certify that, on April 6, 2021, a true and correct copy of the foregoing document
was served electronically on all parties in interest to these Cases by the Court’s PACER system.

                                                          /s/ Stephen A. Jones
                                                          Stephen A. Jones




AGENDA FOR MATERS SCHEDULED FOR HEARING ON APRIL 6, 2021                                         PAGE 5

4845-3801-3924.2
